Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 22 requires “applying to the received signal at least one set of reception weights out of plurality of predefined sets of reception weights, wherein each set of reception weights is associated with at least one reception beam parameter describing a reception beam configuration; determining, based on one or more predetermined criteria, at least one set of reception weights out of the applied predefined sets of reception weights”.
 	Independent claim 31 requires “apply, to the received signal, at least one set of reception weights out of plurality of predefined sets of reception weights, wherein each set of reception weights is associated with at least one reception beam parameter describing a reception beam configuration, 4Attorney Ref.: 1009-3704 / P50647 US1determine, based on one or more predetermined criteria, at least one set of reception weights out of the applied predefined sets of reception weights”.
 	Independent claim 41 requires “an applying module arranged to apply to the received signal at least one set of reception weights out of plurality of predefined sets of reception weights, wherein each set of reception weights is associated with at least one reception beam parameter describing a reception beam configuration; a determining module arranged to determine, based on one or more predetermined criteria, at least one set of reception weights out of the applied predefined sets of reception weights”.

 	The prior art of record (in particular, Takeuchi et al (US 2018/0284217)(hereinafter Takeuchi) does not disclose, with respect to claim 1, “applying to the received signal at least one set of reception weights out of plurality of predefined sets of reception weights, wherein each set of reception weights is associated with at least one reception beam parameter describing a reception beam configuration; determining, based on one or more predetermined criteria, at least one set of reception weights out of the applied predefined sets of reception weights” as claimed.    
 	Rather, Takeuchi discloses “channel data is calculated so that a beamforming channel gain is maximized with respect to an effective channel matrix H between a transmitter and a receiver” (see Takeuchi, p. [144]).  Moreover, Takeuchi discloses beamforming weights v, and u on a transmitting side and a receiving side, for example, it has a step 1 of determining the following reception vector (reception weight) and a step 2 of determining a transmission vector (transmission weight)(see Takeuchi, p. [0144-0145). 
 	Taira el al (US 2009/0196203)(hereinafter Taira) does not disclose, with respect to claim 1, “applying to the received signal at least one set of reception weights out of plurality of predefined sets of reception weights, wherein each set of reception weights is associated with at least one reception beam parameter describing a reception beam configuration; determining, based on one or more predetermined criteria, at least one set of reception weights out of the applied predefined sets of reception weights” as claimed.    
	Taira discloses a wireless communication system that performs data communication using a spatial multiplex transmission scheme. A base station determines a downlink transmission beam weight that corresponds to the spatial scheduling result (see Taira, p. [0107]), and at paragraph [0111], e.g., the transmission weight calculating unit calculates a transmission     Accordingly, claims 22-41 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477